133 F.3d 921
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dean Russell CLARK, Appellant,v.ST. PAUL POLICE DEPARTMENT, sued as City of St. Paul Police, Appellee.
No. 97-2713.
United States Court of Appeals, Eighth Circuit.
Submitted Jan. 5, 1998.Filed Jan. 9, 1998.

Before WOLLMAN, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Dean Russell Clark appeals from the district court's1 order dismissing his civil rights action with prejudice pursuant to Fed.R.Civ.P. 37(d) and 41(b).  After careful review of the record we conclude that the district court did not abuse its discretion in dismissing the action for the reasons it stated.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The HONORABLE JAMES M. ROSENBAUM, United States District Judge for the District of Minnesota, adopting the report and recommendations of the HONORABLE FRANKLIN L. NOEL, United States Magistrate Judge for the District of Minnesota